      Case 5:18-cr-00232-SMH-MLH Document 154-1 Filed 08/26/19 Page 1 of 1 PageID #: 1449
 CJA 24 AUTHORIZATION AND VOUCHER FOR PAYMENT OF TRANSCRIPT (Rev. 03/18)
1. CIR./DIST./ DIV. CODE   2. PERSON REPRESENTED                                                                                  VOUCHER NUMBER

3. MAG. DKT./DEF. NUMBER                              4. DIST. DKT./DEF. NUMBER                        5. APPEALS DKT./DEF. NUMBER                     6. OTHER DKT. NUMBER

7. IN CASE/MATTER OF (Case Name)                      8. PAYMENT CATEGORY                              9. TYPE PERSON REPRESENTED                      10. REPRESENTATION TYPE
                                                         Felony                    Petty Offense          Adult Defendant              Appellant           (See Instructions)
                                                         Misdemeanor               Other                  Juvenile Defendant           Appellee
                                                         Appeal                                           Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.



                                                        REQUEST AND AUTHORIZATION FOR TRANSCRIPT
12. PROCEEDING IN WHICH TRANSCRIPT IS TO BE USED (Describe briefly)




13. PROCEEDING TO BE TRANSCRIBED (Describe specifically). NOTE: The trial transcripts are not to include prosecution opening statement, defense opening statement, prosecution
    argument, defense argument, prosecution rebuttal, voir dire or jury instructions, unless specifically authorized by the Court (see Item 14).



14. SPECIAL AUTHORIZATIONS
                                                                                                                                                                           JUDGE’S INITIALS

          A. Apportioned Cost                  % of transcript with (Give case name and defendant)

          B.       14-Day            Expedited              3-Day                  Daily                  Hourly                       Realtime Unedited
          C.       Prosecution Opening Statement                Prosecution Argument           Prosecution Rebuttal
                   Defense Opening Statement                    Defense Argument               Voir Dire                  Jury Instructions
      D. In this multi-defendant case, commercial duplication of transcripts will impede the delivery of accelerated transcript services to persons proceeding
         under the Criminal Justice Act.
15. ATTORNEY’S STATEMENT                                                                        16. COURT ORDER
      As the attorney for the person represented who is managed above, I hereby affirm that the           Financial eligibility of the person represented having been established to the Court’s
      transcript requested is necessary for adequate representation. I, therefore, request                satisfaction the authorization requested in Item 15 is hereby granted.
      authorization to obtain the transcript services at the expense of the United States pursuant
      to the Criminal Justice Act.


                          Signature of Attorney                                    Date                                  Signature of Presiding Judge or By Order of the Court


                             Printed Name                                                                             Date of Order                                Nunc Pro Tunc Date
      Telephone Number:
         Panel Attorney           Retained Attorney             Pro-Se          Legal Organization

                                                                                   CLAIM FOR SERVICES
17. COURT REPORTER/TRANSCRIBER STATUS                                                                 18. PAYEE’S NAME AND MAILING ADDRESS

        Official             Contract             Transcriber              Other

19. SOCIAL SECURITY NUMBER OR EMPLOYER ID NUMBER OF PAYEE

                                                                                                                                        Telephone Number:
                                                             INCLUDE                                                                                    LESS AMOUNT
20.            TRANSCRIPT                                                           NO. OF PAGES          RATE PER PAGE            SUB-TOTAL                                        TOTAL
                                                          PAGE NUMBERS                                                                                  APPORTIONED
               Original

               Copy

               Expense (Itemize)

                                                                                                                                TOTAL AMOUNT CLAIMED:
21. CLAIMANT’S CERTIFICATION OF SERVICE PROVIDED
       I hereby certify that the above claim is for services rendered and is correct, and that I have not sought or received payment (compensation or anything of value) from any other source for
       these services.

       Signature of Claimant/Payee                                                                                                         Date

                                                                               ATTORNEY CERTIFICATION
22. CERTIFICATION OF ATTORNEY OR CLERK I hereby certify that the services were rendered and that the transcript was received.


                                          Signature of Attorney or Clerk                                                        Date
                                                           APPROVED FOR PAYMENT — COURT USE ONLY
23. APPROVED FOR PAYMENT                                                                                                                                    24. AMOUNT APPROVED


                                        Signature of Judge or Clerk of Court                                                    Date
